Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority based on Japanese application JP2018-096494 filed on 05/18/2018. Certified copy of the Japanese application has been received. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 

(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-6 and 8-11 are rejected under 35 USC 102(a)(2) as being anticipated by Bargetzi et al. (US 10204622 B2).
Regarding Claims 1 and 10, Bargetzi discloses a determining device configured to determine whether or not to cause an electronic apparatus that includes a speech input device to respond (Fig. 8, step 812; Col 35, Rows 21-61, controller 116 determining if keypad 106 would act on a speech command), the determining device comprising: 
an information acquiring section configured to acquire a recognized information item in which a result of speech recognition of a speech (Col 35, Rows 7-20, digital audio signal can be processed by a speech recognition algorithm in each keypad 106 or controller 116; Col 36, Rows 30-37, each device can have local voice recognition capabilities) inputted to the speech input device is associated with a speech input time or with a recognition time, the speech input time being a time at which the speech was inputted, the recognition time being a time at which the speech recognition was carried out (Col 32, Rows 21-43, generate time-stamps for audio signal consisting of audio command and audio noise when the audio signal is converted into digital signal); and 
Col 37, Rows 33-37, through comparison of time-date stamp, determine / direct a controllable device to respond to the audible command), 
the response determining section being configured to determine not to cause the electronic apparatus to carry out the response that corresponds to the recognized information item if a second recognized information item is acquired before acquisition of the recognized information item or within a prescribed period of time after the acquisition of the recognized information item, the second recognized information item being identical in content to the recognized information item (Col 36, Rows 38-60 and Fig. 6, performing time-date stamping determination to determine that “light-off” audio command was directed towards keypad 106a in room 1 rather than keypad 106b in room 2 because it took the “light-off” audio command less time to travel to keypad 106a; see Col 37, Rows 33-36 and Col 38, Rows 45-51, keypad 106a acquired recognition information pertaining to “light-off” command before keypad 106b acquired recognition information pertaining to “light-off”; according to Fig. 8, step 812, since keypad 106a was directed to respond to audio command “light-off”, keypad 106b would be directed to not respond to audio command “light-off”). 
Regarding Claims 8-9, Bargetzi discloses a response system (Fig. 1) comprising: 
a determining device configured to determine whether or not to cause an electronic apparatus that includes a speech input device to respond (Fig. 8, step 812; Col 35, Rows 21-61, controller 116 determining if keypad 106 would act on a speech command), the determining device comprising: 
Col 35, Rows 7-20, digital audio signal can be processed by a speech recognition algorithm in each keypad 106 or controller 116; Col 36, Rows 30-37, each device can have local voice recognition capabilities) is associated with a speech input time or with a recognition time, the speech input time being a time at which the speech was inputted, the recognition time being a time at which the speech recognition was carried out (Col 32, Rows 21-43, generate time-stamps for audio signal consisting of audio command and audio noise when the audio signal is converted into digital signal);  and 
a response determining section configured to determine whether or not to cause the electronic apparatus to carry out a response that corresponds to the recognized information item (Col 37, Rows 33-37, through comparison of time-date stamp, determine / direct a controllable device to respond to the audible command), 
the response determining section being configured to determine not to cause the electronic apparatus to carry out the response that corresponds to the recognized information item if a second recognized information item is acquired before acquisition of the recognized information item or within a prescribed period of time after the acquisition of the recognized information item, the second recognized information item being identical in content to the recognized information item (Col 36, Rows 38-60 and Fig. 6, performing time-date stamping determination to determine that “light-off” audio command was directed towards keypad 106a in room 1 rather than keypad 106b in room 2 because it took the “light-off” audio command less time to travel to keypad 106a; see Col 37, Rows 33-36 and Col 38, Rows 45-51, keypad 106a acquired recognition information pertaining to “light-off” command before keypad 106b acquired recognition information pertaining to “light-off”; according to Fig. 8, step 812, since keypad 106a was directed to respond to audio command “light-off”, keypad 106b would be directed to not respond to audio command “light-off”); and 
the electronic apparatus further comprising a responding section configured to carry out a response in accordance with a result of determination by the determining device (Col 38, Rows 40-44 in view of Col 35, Rows 25-30, keypad 106 will be directed to act on “lights off” command where its processor 502 performs speech recognition and perform a “turning off” command to turn off the lights in a room). 
Regarding Claim 11, Bargetzi discloses a non-transitory computer-readable storage medium storing therein a control program for causing a computer to function as a determining device recited in claim 1, the control program being a program for causing the computer to function as the information acquiring section and the response determining section (Col 20, Rows 50-59). 
Regarding Claim 2, Bargetzi discloses a speech recognition section configured to acquire the speech input time and the speech from each of a plurality of the electronic apparatuses and carry out the speech recognition of the speech (Col 36, Rows 35-37, voice recognition processing occurs at remote server / controller 116), and prepare a plurality of the recognized information items in each of which the result of the speech recognition is associated with the speech input time or with the recognition time (Col 32, Rows 21-30 and Col 33, Rows 19-22, time-date stamp may be applied to digital outputs from the microphone and may be applied at controller 116). 
Regarding Claim 3, Bargetzi discloses wherein the information acquiring section is configured to acquire the recognized information item from each of a plurality of the electronic apparatuses (Col 33, Rows 19-22, controller 116 receives audible command from each of the keypads). 
Regarding Claim 4, Bargetzi discloses a response preparing section configured to prepare, based on a result of determination by the response determining section, a response message that corresponds to the recognized information item (Col 38, Rows 40-45, send instructions to the controllable device and direct the controllable device to act on the command).
Regarding Claim 5, Bargetzi discloses wherein the recognized information item contains an identification information item that identifies which electronic apparatus has acquired the speech that has been subjected to the speech recognition (Col 33, Rows 18-23 in view of the Abstract, the system controller 116 adds a respective electronic device identifier to the received audible command), 
the determining device further comprising a determination result sending section configured to send a result of determination by the response determining section to an electronic apparatus that corresponds to the identification information item contained in the recognized information item which has been subjected to the determination (Col 38, Rows 40-45, instruct the controllable device to which the received digital audible signal is directed to act on the command).
Regarding Claim 6, Bargetzi discloses a recognized information storing section configured to store, in a storage section, the recognized information item which has been acquired by the information acquiring section (Col 20, Row 55 – Col 21, Row 12, memory of controller 116 stores each device’s operating parameters), the response determining section being configured to determine, at a prescribed point in time, in regard to each of a plurality of the recognized information items stored in the storage section, whether or not to prepare a response that corresponds to each of the plurality of recognized information items (Col 36, Rows 38-60 and Fig. 6, performing time-date stamping determination to determine that “light-off” audio command was directed towards keypad 106a in room 1 rather than keypad 106b in room 2 because it took the “light-off” audio command less time to travel to keypad 106a; see Col 37, Rows 33-36 and Col 38, Rows 45-51, in view of Fig. 8, step 812, determine to direct keypad 106a to respond to audio command “light-off” and direct keypad 106 not to respond to audio command “light-off”). 
			Allowable Subject Matter 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, regarding Claim 7, Bargetzi discloses the one or more electronic devices being determined by the determining device to respond or not comprises security devices like door locks (Col 18, Rows 41-43) and acoustic sensor networks at the electronic devices and the determining device to interpret spoken words as commands (“predictable result of speech recognition”) to control the electronic devices (Col 31, Rows 1-2 and Rows 15-20).
Gebhardt (US 5508687 A) discloses a remote control for a locking device including a control or operating unit for the transmitting of key words to the evaluating circuit of a reading unit / “response determining section” for a comparison with key words which are Col 1, Rows 8-12) wherein the response determining section is configured to refer to a determination information item which is pre-stored in a storage section and in which (i) a time or a time period at or during which keywords for unlocking the locking device is to be emitted and (ii) a keyword are associated with each other (Col 2, Rows 32-40, supply of keywords can be stored in memories and provide a link between current clock time and stored key words), and 
at the receiving end the keyword which is stored associated with the system time is compared with received keyword to enable release signal for switching function of the locking device (Col 2, Rows 45-56, at a positive key word comparison, there is concurrently known the time address to which the associated key word at the transmitter end belongs in the reading unit namely, due to the key word association with a given time-dependent memory address).
However, the prior arts of record Bargetzi-Gebhardt do not disclose that the response determining section is configured to refer to a determination information item which is pre-stored in a storage section and in which (i) a time or a time period at or during which a speech input is to be carried out and (ii) a keyword that is indicative of at least part of a predictable result of speech recognition are associated with each other.
determine not to prepare the response that corresponds to the recognized information item if the speech input time or the recognition time and the result of the speech recognition which are contained in the recognized information item match the time or the time period and the predictable result of speech recognition which are contained in the determination information item, respectively.
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0039319 A1 discloses a command handling system receiving voice commands from multiple voice control devices to control one or more controllable devices where voice control devices attach time-stamps to each audible command, attaching time-stamp to each audible commands, attach a unique identifier to each of the time stamped audible commands to uniquely correlate it to a respective controlling device and determining to which controlling device the audible command is directed to based on the unique identifiers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/14/2021